DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over UCHIDA et al. US 2016/0308072 in view of XI et al. US 2019/0359640.

Re claim 1, UCHIDA teaches a semiconductor device including a schottky diode (1000, fig1, [46]), the semiconductor device comprising: 
a semiconductor substrate (101 and 102 with 103 omitted, fig1, [46]) that includes a first surface (top surface of 102 facing 159, fig1, [47]) and a second surface (bottom surface of 101 facing 110, fig1, [48]) opposite to the first surface; 
a schottky electrode (159, fig1, [47,86]) that is placed on the first surface and schottky-contacts to the semiconductor substrate; 
a first electrode (112, fig1, [52]) placed on the schottky electrode; and 
a second electrode (110, fig1, [48]) that is placed on the second surface and is connected to the semiconductor substrate, 
wherein: the schottky electrode is made of a metal material that is a columnar crystal (Ti, Ni or Mo have columnar crystal structure, [86]); and 
UCHIDA does not explicitly show a content of carbon in at least a part of an area of the schottky electrode is less than 6x1019 cm-3.
XI teaches Using CVD or ALD process to form Ni with carbon concentration effectively controlled to 5x1019 cm-3 to 5x1021 cm-3. XI also teaches carbon incorporation in metal film should be avoided to prevent degrade device performance (XI, [90]) and CVD/ALD films have the advantage of high film uniformity and excellent conformal step coverage (XI, [2]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of UCHIDA and XI to reduce the carbon impurity to 19 cm-3. The motivation to do so is to prevent degrade device performance (XI, [90]) and form a film with high film uniformity and excellent conformal step coverage (XI, [2]).
Re claim 2, UCHIDA modified above the semiconductor device according to claim 1, wherein: the schottky electrode is made of a metal material including molybdenum, nickel, or titanium as a main component (UCHIDA, 159 as Ni, Ti or Mo have columnar crystal structure, [86]).
Re claim 3, UCHIDA modified above the semiconductor device according to claim 1, wherein: the content of the carbon remaining in an entire area of the schottky electrode is less than 6x1019 cm-3.( UCHIDA 159 formed with CVD/ALD method of XI to have lowest carbon concentration of 5x1019 cm-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/XIAOMING LIU/Examiner, Art Unit 2812